Title: From George Washington to the Officer Commanding Artillery at Chester, N.Y., 16 July 1779
From: Washington, George
To: Officer Commanding Artillery at Chester, New York


        
          Sir,
          [New Windsor] July 16th 1779
        
        You will be pleased immediately to send to this place, the two 12 pounders & the 24 now with the park properly Officerd & manned, they will receive their orders here—I have to observe that the heavy pieces which came down some time ago, had but one Officer with them—the matter I wish to be attended to—The remaining Officers & Men I desire you will hold in readiness to move at a moments warning.
        I sincerely congratulate you on our success against stoney point, it was carried this morning by the Light Infantry under the command of Genl Wayne—the garrison are all prisoners.
        
          G.W.
        
      